Citation Nr: 0021556	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-06 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUE

Entitlement to service connection for heart disease.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from June 1943 to April 1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1998 RO rating decision that denied service 
connection for coronary heart disease.


FINDING OF FACT

The claim is of service connection for heart disease is 
plausible.  


CONCLUSION OF LAW

The claim for service connection for heart disease is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 1997, the veteran submitted a claim for service 
connection for heart disease.  He asserts that his current 
heart disease is due to tobacco use that began in service.  
He maintains that he did not smoke prior to service, that 
tobacco was made available to him at a low cost by the 
service department while in service, that he was addicted to 
tobacco for 30 years after service, and that tobacco use 
cause his heart disease.

The General Counsel of VA has held that tobacco use does not 
constitute drug abuse and that secondary service connection 
can be granted for a disability due to nicotine dependence 
arising in service.  VAOPGCPREC 2-93 and VAOPGCPREC 19-97, 
respectively.  Public Law No. 105-178 of the "Transportation 
Equity Act for the 21st Century" (TEA 21), signed by the 
President on June 9, 1998, amended 38 U.S.C.A. §§ 1110 and 
1131 to preclude payment of VA compensation for disability 
resulting from a tobacco-related disease or injury that 
became manifest during a veteran's military service or to the 
requisite degree of disability during a presumptive period 
specified in 38 U.S.C.A. § 1112 or 1116.  On July 22, 1998, 
the President signed the "Internal Revenue Service 
Restructuring and Reform Act of 1998" (IRS Reform Act) into 
law as Public Law No. 105-206 that strikes out the provisions 
of Public Law No. 105-178 concerning the amendment to 
38 U.S.C.A. §§ 1110 and 1131 and inserts a new section that 
prohibits service connection of a death or disability on the 
basis that resulted from an injury or disease attributable to 
the use of tobacco products by a veteran during the veteran's 
service.  The new section, to be codified at 38 U.S.C.A. 
§ 1103, does not preclude establishment of service connection 
based upon a finding that a disease or injury became manifest 
or was aggravated during active service or became manifest to 
the requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. § 1112 or 1116.  
The changes in Public Law No. 105-206 permit payment of 
compensation for tobacco related disability that are 
manifested or aggravated during service or are manifested to 
a compensable degree during any applicable presumptive period 
following service.  The changes in Public Law No. 105-206 
apply to claims filed after June 9, 1998, and do not affect 
veterans and survivors currently receiving benefits and 
veterans and survivors who filed claims on or before June 9, 
1998.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Where 
heart disease becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service medical records are negative for heart disease.  The 
post-service medical records do not demonstrate the presence 
of coronary heart disease or any other cardiovascular 
condition until 1981 and do not link this disease to service.  

A private medical report dated in September 1997 notes that 
the veteran has heart disease and that cigarette smoking is a 
risk factor for such disease.  It was also noted that truncal 
obesity and family history of heart disease were risk factors 
for heart disease, and that the veteran's blood sugars had 
been recently elevated.  Medical literature was also 
submitted indicating that cigarette smoking is more likely to 
cause heart disease than lung cancer.  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).  In 
addition, the Court held, in the recent case of Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam) that absent the submission and 
establishment of a well-grounded claim, VA cannot undertake 
the duty to assist the veteran in developing facts pertinent 
to his or her claim.  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

In Wallin v. West, 11 Vet. App. 509 (1998), the Court 
accepted treatise evidence as sufficient to establish the 3rd 
criterion (the medical link).  In this case, the Court found 
the treatise evidence did not merely present speculative 
evidence regarding the veteran's claim.  Rather, the Court 
found that the treatise discussed generic relationships with 
a degree of certainty such that, under the facts of this 
specific case, there was at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion."  

In the recent case of Hensley v. West, No. 99-7029 (Fed. Cir. 
May 12, 2000), the Federal Circuit Court emphasized that the 
threshold for a well-grounded claim is very low.  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Although the veteran 
asserts that his heart disease is due to his cigarette 
smoking which began during service, this assertion does not 
make the claim well-grounded if there is no competent medical 
evidence of record of a nexus between any disability in 
service and his alleged current disability.  See Savage v. 
Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. 
at 387 (1995) (lay evidence of continuity of symptomatology 
does not satisfy the requirement of competent medical 
evidence showing a nexus between the current condition and 
service).  As such, the Board will review the record to 
assess whether all three of the criteria of Caluza are met 
and the veteran's assertions are supported by the evidence of 
record.

A private medical report dated in September 1997 notes that 
the veteran has heart disease and that cigarette smoking is a 
risk factor for such disease.  Lay statements were also 
submitted which showed that the veteran began smoking during 
service.  Medical literature was also submitted indicating, 
among other things, that cigarette smoking is more likely to 
cause heart disease than lung cancer.  

In sum, there is competent evidence of current heart disease 
and there is lay evidence of incurrence of this disability in 
service.  The Board has liberally viewed the September 1997 
private medical report along with the lay statements and 
medical literature per the directives of Hensley and Wallin, 
and, in view of those cases, finds that there is competent 
medical evidence of a nexus between the current heart 
disease, cigarette smoking, and service.  Accordingly, the 
Board finds that the veteran's claim is plausible and, is 
therefore well-grounded.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996).  


ORDER

The appeal as to the issue of entitlement to service 
connection for heart disease is well-grounded.


REMAND

Currently, the veteran requests for VA to obtain a medical 
opinion to determine whether his heart disease is definitely 
due to tobacco use that began in service.  Since the 
veteran's claim is well-grounded, the Board agrees that the 
veteran should be afforded a VA cardiovascular evaluation in 
order to ascertain if his heart disease is as likely as not 
due to tobacco use that began in service.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should contact the veteran and 
determine if he has been recently treated 
for his heart disease by VA or private 
facilities.  If so, the RO should request 
and associate with the claims file all 
available recent VA and/or private 
medical records concerning the veteran's 
treatment for heart disease, not already 
associated with the claims file.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of his 
heart disease.  All indicated x-rays and 
laboratory tests should be completed.  
The examiner should opine as to whether 
it is as likely as not that the veteran's 
current heart disease is due to tobacco 
use which began during service.  The 
claims file, to include all evidence 
added to the record pursuant to this 
REMAND, should be made available to the 
examiner prior to the examination.  

3.  The RO should reconsider the 
veteran's claim for entitlement to 
service connection for heart disease on 
the merits.  When considering the claim 
on the merits, the RO should weigh the 
probative value of all of the evidence of 
record.  If the action taken is adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

